Citation Nr: 1414686	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  09-29 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for vocal cord dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, had active service from July 1997 to December 1999 and from October 2001 to November 2007.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Roanoke, Virginia, which, in pertinent part, denied service connection for vocal cord dysfunction and GERD.  This case was previously before the Board in February 2013.  As to the issues on appeal, the Board denied service connection for both vocal cord dysfunction and GERD.

The Veteran appealed the Board decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand, the parties moved the Court to remand the issues of service connection for vocal cord dysfunction and GERD for action consistent with the terms of the joint motion.  The Court issued an Order directing as such in February 2014.  Specifically, the parties advanced that the Board did not provide adequate reasons and bases for rejecting certain lay and medical evidence, including evidence which may have demonstrated that the Veteran had a current diagnosis of vocal cord dysfunction and/or GERD.  In the instant decision, the Board grants service connection for both vocal cord dysfunction and GERD; therefore, there is no need to further discuss the Board's remand responsibilities under Forcier v. Nicholson, 19 Vet. App. 414 (2006).  

The Veteran testified before the undersigned Veterans Law Judge at an October 2012 Travel Board hearing in Roanoke, Virginia.  The hearing transcript has been associated with the record.  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has current diagnoses of vocal cord dysfunction and GERD.

2.  The Veteran was diagnosed with vocal cord dysfunction and GERD during active service.

3.  The Veteran's GERD was incurred in and has been recurrent since service.

4.  The Veteran's vocal cord dysfunction is proximately due to or the result of the now service-connected GERD.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for GERD have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326 (2013). 

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for vocal cord dysfunction have been met.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310, 3.326 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  In this decision the Board grants service connection for vocal cord dysfunction and GERD.  As such action represents a complete allowance of the Veteran's appeal, no further discussion of VA's duties to notify and to assist is necessary.


Service Connection for Vocal Cord Dysfunction and GERD

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, vocal cord dysfunction and GERD are not "chronic diseases" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability that is proximately due to or the result of a service-connected disability.  Service connection may also be granted for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Veteran contends that service connection is warranted as symptoms of vocal cord dysfunction and GERD manifested after he was exposed to environmental irritants from "burn pit" trash disposal during his deployment in Iraq.  

After a review of all the evidence of record, lay and medical, the Board finds the evidence is in equipoise as to whether the Veteran has currently diagnosed disabilities of vocal cord dysfunction and GERD.  The evidence that weighs against a current diagnosis of either disability is a May 2008 VA QTC examination.  The examination report reflects that the examiner took a history from the Veteran and noted that the Veteran was diagnosed with both vocal cord dysfunction and GERD in 2007 while still in service.  At the conclusion of the examination, the examiner stated that "there is no diagnosis as there is no pathology on today's examination" as to both vocal cord dysfunction and GERD.  The examiner failed address why neither condition appeared during his evaluation of the Veteran despite being noted in service.  Without such an explanation, especially when considered with the evidence discussed below, the examination is of limited probative value.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate).  

Favorable evidence supporting the finding that the Veteran has current diagnoses of both vocal cord dysfunction and GERD includes a May 2008 VA medical center (VAMC) primary care note which diagnosed the Veteran with vocal cord dysfunction.  The Board finds this particularly relevant as the diagnosis was made just three days prior to the May 2008 VA QTC examination.  Further, on the same day as the May 2008 VA QTC examination, the Veteran also received a VA PTSD examination from a different examiner.  Under Axis III of the diagnosis portion of the report, the examiner diagnosed the Veteran with both vocal cord dysfunction and acid reflux disease.  Further, various VA medical records, including a February 2010 physical medicine rehabilitation note, have listed both vocal cord issues and esophageal reflux as active problems.  The February 2010 VA treatment note also conveys that the Veteran was prescribed ranitidine hydrochloride, and a February 2011 VA treatment record shows that the Veteran was prescribed metoclopramide hydrochloride.  The Board notes that both prescriptions are used to treat GERD.  For these reasons, the Board finds that the Veteran has a current diagnosis of both vocal cord dysfunction and GERD.

On the question of whether GERD was directly incurred in service, the Board finds that the Veteran was diagnosed in service with both vocal cord dysfunction and GERD due to symptoms which developed after the Veteran returned from deployment in Iraq.  In October 2005, the Veteran received a pre-deployment health assessment in which he reported being in good health, and no heath referral for additional examination was ordered.  In March 2007, the Veteran completed a post-deployment health reassessment.  The Veteran indicated that upon returning his health was somewhat worse than pre-deployment, and he recorded symptoms of chest pain or pressure and difficulty breathing.  In June 2007, the Veteran was seen for evaluation of the subsequently diagnosed vocal cord disorder.  During the examination the Veteran conveyed hoarseness of voice, shortness of breath (dyspnea) and coughing during exertion, and tightness, itching, and the feeling of a lump in the throat.  As explained in the May 2008 QTC examination, while in service the Veteran was subsequently seen by an otolaryngologist for a laryngoscopic examination of the vocal cords.  It was during this examination that the Veteran's GERD was identified and diagnosed.  Further, the examiner went on to opine that the GERD was the cause of the vocal cord dysfunction.

On the question of the relationship of the currently diagnosed GERD to service, the evidence shows that GERD was diagnosed in service after the Veteran returned from Iraq, and that he has undergone treatment for this disability since separation from service.  This evidence demonstrates that GERD was incurred in and has been recurrent since service.  In the absence of evidence to the contrary, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the currently diagnosed GERD was directly incurred in service.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

As to the currently diagnosed vocal cord dysfunction, while in service an otolaryngologist opined that the Veteran's vocal cord dysfunction was caused by the now service-connected GERD.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for vocal cord dysfunction, as secondary to service-connected GERD, have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As service connection for vocal cord dysfunction has been granted on a secondary basis, there is no need to consider entitlement to service connection on a direct basis.


ORDER

Service connection for GERD is granted.

Service connection for vocal cord dysfunction, as secondary to the service-connected GERD, is granted.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


